      Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


CANON U.S.A., INC.,

            Plaintiff/Counter-Defendant

vs.                                              No. 1:21-CV-00410-KK-SCY

ALBUQUERQUE INTERNATIONAL
BALLOON FIESTA, INC.,

            Defendant/Counter-Claimant


                  ANSWER AND COUNTERCLAIMS OF
                DEFENDANT AND COUNTER-CLAIMANT
            ALBUQUERQUE INTERNATIONAL BALLOON FIESTA

      COMES NOW Defendant/Counter-Claimant, Albuquerque International

Balloon Fiesta, Inc. (“AIBF”), by and through its attorney of record, Butt

Thornton & Baehr PC (Rodney L. Schlagel and Sarah L. Shore), and for its

Answer to the Complaint and Counter-Claims, states as follows:

                               INTRODUCTION

      1.   AIBF admits the allegations contained in paragraph 1 of the

Complaint, and states that 2020 was to be the 49th Balloon Fiesta, but that the

49th Balloon Fiesta is now scheduled for October, 2021. AIBF states that Canon,

U.S.A., Inc. (“Canon”) has been the Presenting Sponsor since 2015.

      2.   AIBF admits that the parties entered into a contract so titled, but

states that the Sponsorship Agreement speaks for itself.
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 2 of 28




        3.   AIBF denies the allegations contained in paragraph 3 of the

Complaint, many of which assert legal conclusions, and refers to its responses

to paragraph 27 and 36 hereinbelow.

        4.   AIBF denies the allegations in paragraph 4 of the Complaint, many of

which assert legal conclusions, and refers to its responses in paragraph 27 and

36 hereinbelow.

                      PARTIES, JURISDICTION AND VENUE

        5.   AIBF lacks sufficient knowledge or information to specifically admit

or deny the allegations contained in paragraph 5 of the Complaint, and therefore

denies the same.

        6.   Admit.

        7.   Admit.

        8.   Paragraph 8 lists the Complaint’s legal causes of action and therefore

requires no response. To the extent a response is required, Canon denies the

same.

        9.   AIBF admits the Court’s jurisdiction in this case but denies that

Canon is entitled to any relief.

        10. AIBF admits the Court’s jurisdiction in this case but denies that

Canon is entitled to any relief.

        11. AIBF admits that venue is proper.




                                         2
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 3 of 28




                             FACTUAL ALLEGATIONS

                  Canon USA’s Business and Its Trademark

      12. AIBF lacks sufficient knowledge or information to specifically admit

or deny the allegations contained in paragraph 12 of the Complaint, and

therefore denies the same.

      13. AIBF lacks sufficient knowledge or information to specifically admit

or deny the allegations contained in paragraph 13 of the Complaint, and

therefore denies the same.

      14. AIBF lacks sufficient knowledge or information to specifically admit

or deny the allegations contained in paragraph 14 of the Complaint, and

therefore denies the same.

      15. Paragraph 15 contains a legal conclusion to which no response is

required; AIBF lacks sufficient knowledge or information to specifically admit or

deny the remaining allegations contained in paragraph 15 of the Complaint, and

therefore denies the same.

      16. AIBF lacks sufficient knowledge or information to specifically admit

or deny the allegations contained in paragraph 16 of the Complaint, and

therefore denies the same.

                         The Sponsorship Agreement

      17. AIBF agrees that the Sponsorship Agreement appended as “Exhibit A”

to the Complaint is the operative contract between the parties but, with respect

to the allegations concerning the content of the contract, denies that paragraph




                                       3
      Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 4 of 28




17 contains a complete recitation of the relevant provisions and states that the

Sponsorship Agreement speaks for itself.

      18. AIBF denies that paragraph 18 contains a complete recitation of the

relevant provisions and states that the Sponsorship Agreement speaks for itself.

      19. AIBF denies that paragraph 19 contains a complete recitation of the

relevant provisions and states that the Sponsorship Agreement speaks for itself.

      20. AIBF denies that paragraph 20 contains a complete recitation of the

relevant provisions and states that the Sponsorship Agreement (and Exhibit A

thereto) speaks for itself.

      21. AIBF denies that paragraphs 21 accurately describes the payment

schedule arranged between the parties, and states that the Sponsorship

Agreement speaks for itself.

      22. AIBF denies that paragraph 22 contains a complete recitation of the

relevant provisions and states that Canon did not invoke paragraph 6.1 of the

Sponsorship Agreement as the basis for its purported termination on September

24, 2020.

      23. AIBF denies that paragraph 23 contains a complete recitation of the

relevant provisions and states that the Sponsorship Agreement speaks for itself.

      24. AIBF denies that paragraph 24 contains a complete recitation of the

relevant provisions and states that the Sponsorship Agreement speaks for itself.

      25. Paragraph 25 appears to be a copy of paragraphs 11.1 and 11.2 of the

Sponsorship Agreement, which AIBF states speaks for itself.




                                       4
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 5 of 28




      26. AIBF denies the allegations contained in paragraph 26 of the

Complaint, and states that Canon paid $250,000 on February 26, 2020. Such

payment was applied to the postponed 49th Balloon Fiesta in 2021 per AIBF’s

notice to Canon on June 22, 2020.

  AIBF Cancels the 2020 Fiesta, and Canon Terminates the Sponsorship

                                  Agreement

      27. The allegations in paragraph 27 contain an incorrect characterization

of AIBF’s communications to Canon, and therefore AIBF denies the same. AIBF

affirmatively states that, on June 20 and 22, 2020, AIBF communicated to Brian

Griggs, Canon’s Senior Director of Business Development and Customer

Support, that, due to the COVID-19 pandemic, the 49th Albuquerque

International Balloon Fiesta would be postponed to October 2-10, 2021.

      28. AIBF does not deny that the Balloon Fiesta is an annual event but

denies paragraph 28’s characterization of AIBF’s communications to Canon and

others. See ¶ 27, infra.

      29. AIBF denies the allegations contained in paragraph 29.

      30. The allegations in paragraph 30 contain characterizations of

unidentified “press” statements; such allegations require no response.

      31. The allegations in paragraph 31 contain a purported video banner

from KRQE, a news channel; such allegations require no response, as the image

depicts what it depicts.




                                       5
      Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 6 of 28




      32. The allegations in paragraph 32 contain a purported video banner

from KOAT, a news channel; such allegations require no response, as the image

depicts what it depicts.

      33. The     allegations   in   paragraph    33   contain    argumentative

characterizations of an image from AIBF’s website, to which no response is

required, as the image depicts what it depicts. As previously stated, AIBF admits

that the Balloon Fiesta is typically an annual event. AIBF also states that,

regardless of whether the Balloon Fiesta was “postponed” or “canceled” until

2021, AIBF communicated its intent to carry over its performance to October of

2021, which it was permitted to do under paragraphs 6.3, 11.1 and 11.2 of the

Sponsorship Agreement.

      34. AIBF denies the allegations in paragraph 34 of the Complaint. See ¶

27, infra.

      35. AIBF admits that a proposed “Sponsorship Agreement Amendment

2020” was transmitted to Canon on July 21, 2020 and September 3, 2020, but

disputes that the allegations in paragraph 35 fully or accurately describe the

proposed Amendment, which speaks for itself, and disputes that the paragraph

fully or accurately describes the parties’ communications regarding the proposed

Amendment. The Sponsorship Agreement provides that its expiration does not

“release parties from their accrued but unperformed obligations.” Doc. 1, Ex. A

¶ 1.5. The proposed Sponsorship Agreement Amendment primarily reflects the

extension of Canon’s rights under the Sponsorship Agreement, e.g., amending

paragraph 1.5 (which otherwise states that “Sponsor’s [Canon’s] rights under this



                                       6
      Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 7 of 28




Agreement expire at 11:59 pm on the final day of BALLOON FIESTA® 2020,”

Doc. 1, Ex. A ¶ 1.5 (emphasis added)), and acknowledges that “the cash portion

of the Sponsorship fee has been received and will be applied to the 2021 Balloon

Fiesta.”

      36. AIBF denies the allegations contained in paragraph 36 of the

Complaint, and affirmatively states that:

           a. During the three (3) months after AIBF’s communication to Brian

              Griggs regarding postponement of the Fiesta (see ¶ 27, infra),

              Canon continued to accept AIBF’s performance under the

              Sponsorship Agreement after June 22, 2020, including by

              approval of marketing materials, and never communicated to

              AIBF in any manner that October 2-10, 2021 was not an agreeable

              date for the postponed Balloon Fiesta.

           b. On September 24, 2020, Canon purported to terminate the

              parties’ Sponsorship Agreement by invocation of “the Force

              Majeure clause in Article 11 of the Agreement, due to the

              cancellation of the 2020 Albuquerque International Balloon

              Fiesta…,” notwithstanding that the clause at issue allows only the

              party who is unable to perform due to a force majeure event to

              invoke said clause as a basis for termination. See Doc. 1, Ex. A ¶¶

              11.1-11.2.

           c. As of September 24, 2020, Canon had already performed by

              paying its remaining $250,000 under the Sponsorship Agreement.



                                       7
Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 8 of 28




     d. On October 2, 2020, AIBF communicated its rejection of Canon’s

        purported termination, noting the Sponsorship Agreement’s

        provision that, that if a force majeure event affects AIBF, AIBF

        may reschedule the Fiesta at a reasonable and agreeable time—

        which it did through its notice of June 22, 2020. Id.

     e. AIBF was prepared to continue its performance under the

        Sponsorship Agreement until the filing of the within Complaint.

        Canon did not lawfully terminate the Sponsorship Agreement nor

        did it otherwise withdraw its previously-granted consent to the

        use of its trademarks. AIBF also affirmatively states that Canon

        continued to brand itself as a presenting sponsor of the Balloon

        Fiesta until the filing of the within Complaint, see, e.g., Canon’s

        website, captured May 3, 2021, describing AIBF as “presented by

        Canon,” inserted here:




                                 8
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 9 of 28




      37. AIBF denies the allegations contained in paragraph 37 of the

Complaint, and refers to its responses in paragraphs 27 and 36 hereinabove.

      38. AIBF admits that Canon transmitted a letter to AIBF on or about

September 24, 2020, purporting to terminate the Sponsorship Agreement

pursuant to the force majeure clause (Article 11) therein, but denies the

remainder of the allegations in paragraph 38 of the Complaint and states that

the letter says what it says. AIBF also refers to its responses in paragraphs 27

and 36 herein.

      39. AIBF admits that, on October 2, 2020, it transmitted a letter to Canon,

rejecting Canon’s purported termination of the Sponsorship Agreement, as set

forth hereinabove, but otherwise denies the allegations in paragraph 39 of the

Complaint. The referenced letter says what it says.



                                       9
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 10 of 28




      40. AIBF agrees that it received no further communication from Canon

until November 12, 2020, but otherwise denies the allegations set forth in

paragraph 40 of the Complaint. The referenced letter says what it says.

      41. AIBF admits that it has not refunded the $250,000 owed by Canon to

AIBF under the Sponsorship Agreement. AIBF denies that it has breached the

Sponsorship Agreement.

      The Fiesta and AIBF’s Unauthorized Use of the CANON® Mark

      42. AIBF admits that it intends to present the 49th Balloon Fiesta on

October 2-10, 2021, as communicated in AIBF’s notice to Canon on June 22,

2020, and restates that Canon never communicated to AIBF that this date was

not agreeable. Canon instead authorized marketing materials displaying the

Canon mark. AIBF denies the remaining allegations in paragraph 42 of the

Complaint, and states that AIBF was not only permitted but required to perform

under the Sponsorship Agreement by utilizing Canon’s mark in connection with

marketing the upcoming 2021 Balloon Fiesta. AIBF further states that, upon

Canon’s filing of the within Complaint, AIBF promptly removed Canon’s marks

from AIBF’s marketing for the 2021 Balloon Fiesta. AIBF also refers to its

response in paragraph 36 hereinabove.

      43. AIBF refers to its response in paragraph 42, and states that Canon’s

mark is no longer displayed on the referenced page. A true and correct copy of

said page, captured on May 11, 2021, is inserted:




                                      10
    Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 11 of 28




      44. AIBF refers to its response in paragraph 42 hereinabove, and states

that AIBF’s website header/footer no longer displays Canon’s mark. A true and

correct copy of AIBF’s website homepage, captured May 11, 2021, is inserted:




                                     11
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 12 of 28




      45. AIBF refers to its response in paragraph 42 hereinabove, states that

AIBF has removed from its website promotional merchandise displaying Canon’s

mark in connection with the 2021 Balloon Fiesta, and otherwise denies the

allegations in paragraph 45 of the Complaint.

      46. AIBF refers to its response in paragraph 42 hereinabove, and states

that AIBF’s Official Sponsors page no longer lists Canon or displays Canon’s

mark. A true and correct copy of AIBF’s website homepage, captured May 11,

2021, is inserted:




                                      12
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 13 of 28




      47. AIBF lacks sufficient information or knowledge to affirm or deny the

allegations contained in paragraph 47 of the Complaint, and therefore denies the

same. AIBF states that, under the Sponsorship Agreement, the marketing of

Canon’s brand is for Canon’s benefit; funding to operate the Fiestas is the benefit

to AIBF. See Doc. 1, Ex. A (emphasis added).

      48. AIBF denies the allegations in paragraph 48 of the Complaint and

refers to its responses in paragraphs 27, 36 and 42 herein. Canon has, through

the time of the filing of the Complaint, held itself out as an ongoing sponsor of

AIBF, on Canon’s own website, as stated in paragraph 36, and, for instance, on

its page of official sponsors and in its online store. See “Exhibit 1” (a true and

correct copy of Canon’s “Sponsorships” page, which includes AIBF, captured on




                                        13
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 14 of 28




May 4, 2021) and “Exhibit 2” (a true and correct copy of Canon’s page listing

Canon products “Available at the AIBF Canon Tent,” captured May 11, 2021).

      49. AIBF denies the allegations in paragraph 49 of the Complaint, refers

to its responses in paragraphs 27, 36, 42, and 48 herein.

      50. AIBF denies the allegations in paragraph 50 of the Complaint and

refers to its responses in paragraphs 27, 36, 42, and 48 herein.

      51. AIBF denies the allegations in paragraph 51 of the Complaint.

      52. AIBF denies the allegations in paragraph 52 of the Complaint.

                           FIRST CAUSE OF ACTION
                             (Breach of Contract)

      53. AIBF incorporates its responses to paragraphs 1 through 52 of the

Complaint as if fully set forth herein.

      54. AIBF denies the allegations contained in paragraph 54 of the

Complaint. Canon did not timely pay its last installment of $250,000 under the

Sponsorship Agreement. See ¶ 26, infra.

      55. AIBF denies the allegations contained in paragraph 55 of the

Complaint.

      56. AIBF denies the allegations contained in paragraph 56 of the

Complaint.

      57. AIBF denies the allegations contained in paragraph 57 of the

Complaint.




                                          14
      Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 15 of 28




                            SECOND CAUSE OF ACTION
                               (Unjust Enrichment)

       58. AIBF incorporates its responses to paragraphs 1 through 57 of the

Complaint as if fully set forth herein.

       59. AIBF denies the allegations contained in paragraph 59 of the

Complaint and refers to its response to paragraph 35 hereinabove.

       60. Paragraph 60 contains a legal conclusion to which no response is

required. AIBF denies the remaining allegations contained in paragraph 60 of

the Complaint and states that AIBF has performed and intended to continue

performance under the contract in connection with the 49th Balloon Fiesta—the

third Fiesta under the parties’ Sponsorship Agreement. Canon never withdrew

its prior consent to the use of its marks in connection with the marketing for

which it bargained in the Sponsorship Agreement. See Doc. 1, Ex. A at ¶ 2.3 &

Art. III.

       61. AIBF denies the allegations contained in paragraph 61 of the

Complaint.

       62. AIBF denies the allegations contained in paragraph 62 of the

Complaint.

                            THIRD CAUSE OF ACTION
            (Unfair Competition – Lanham Act, 15 U.S.C. § 1125(a)(1)(A))

       63. AIBF incorporates its responses to paragraphs 1 through 62 of the

Complaint as if fully set forth herein.

       64. AIBF denies the allegations contained in paragraph 64 of the

Complaint.



                                          15
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 16 of 28




      65. AIF denies the allegations contained in paragraph 65 of the Complaint

and refers to its responses in paragraphs 35, 36, and 48 herein. AIBF further

states that it is not a competitor of Canon, but a non-profit organization whose

bargained-for exchange under the Sponsorship Agreement is “to generate funds

to pay the expenses of operating the Balloon Fiesta.” Doc. 1, Ex. A ¶ 2.2.

                       FOURTH CAUSE OF ACTION
        (Unfair Competition – Lanham Act, 15 U.S.C. § 1125(a)(1)(B))

      66. AIBF incorporates its responses to paragraphs 1 through 65 of the

Complaint as if fully set forth herein.

      67. AIBF denies the allegations contained in paragraph 6 of the Complaint

and refers to its responses in paragraphs 35, 36, and 48 herein.

      WHEREFORE, AIBF asks the Court to DENY the judgment and relief

requested in paragraphs 1-9 of the Prayer for Relief in the Complaint, and GRANT

AIBF its attorney fees and costs and such other and further relief as requested

hereinbelow and as the Court deems just and proper.

                                    DEFENSES

AIBF asserts the following separate and alternative defenses:

      1.   The Complaint fails to state a claim upon which relief may be granted

because Canon did not lawfully terminate the Sponsorship Agreement pursuant

to Article 11; only the party that is unable to carry out its material obligations due

to a force majeure event, listed in paragraph 11.1, may invoke the force majeure

clause in paragraph 11.2 as a basis for termination. See Doc. 1, Ex. A. Canon

had already performed its material obligations when it purported to terminate

the Sponsorship Agreement.


                                          16
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 17 of 28




      2.   The Complaint fails to state a claim upon which relief may be granted

because, even if paragraph 11.2 is construed to permit Canon to terminate the

Sponsorship Agreement based on AIBF’s alleged failure to timely perform due to

a force majeure event, Canon waived any right to terminate by accepting AIBF’s

performance for the three (3) months following notification to Canon of AIBF’s

intent to hold the 49th Annual Balloon Fiesta in October of 2021 due to the

COVID-19 pandemic.

      3.   For the same reasons stated in the preceding paragraph, Canon’s

claims are barred by the doctrine of waiver by estoppel. AIBF honestly and

reasonably relied to its detriment on Canon’s apparent agreement that October

2-10, 2021 was an acceptable date for the rescheduled 49th Annual Balloon

Fiesta.

      4.   The Complaint fails to state a claim upon which relief may be granted

because Canon did not lawfully terminate the Sponsorship Agreement under

paragraph 6.1 therein. Specifically, if Canon believed AIBF had committed a

material breach of the Agreement, Canon was required to provide written notice

to AIBF, triggering a 30-day period for AIBF to cure the alleged material breach.

No such notice was ever given.

      5.   The Complaint fails to state a claim upon which relief may be granted

because, even if AIBF had not rescheduled the Balloon Fiesta due to a force

majeure event pursuant to paragraph 11.2 of the Sponsorship Agreement,

paragraph 6.3 of the Agreement also provides that “[i]f AIBF elects to terminate

this Agreement prior to the start of a BALLOON FIESTA during the term hereof,



                                       17
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 18 of 28




AIBF shall return to the Sponsor any amount paid . . . applicable to that Balloon

Fiesta or apply such payment to the next BALLOON FIESTA.” See Doc. 1, Ex.

A (emphasis added).

      6.   To the extent Canon contends that it did not receive all of its

bargained-for benefits under the Sponsorship Agreement, Canon’s repudiation

of the Sponsorship Agreement on September 24, 2020 and its filing of the within

Complaint prevents AIBF from completing AIBF’s performance under the

Sponsorship Agreement.

      7.   The relief sought by Canon is barred by the doctrine of laches.

      8.   Canon may not seek restitution for unjust enrichment because that

doctrine is inapplicable where an express contract governs the relationship

between the parties, as the Sponsorship Agreement—by Canon’s admission—

governs the relationship between Canon and AIBF.

      9.   Canon has failed to mitigate its damages, and any recovery obtained

by Canon must therefore be barred or reduced accordingly.

      10. Canon fails to state a cognizable claim for relief pursuant to 15 U.S.C.

Section 1125(a)(1)(A) because AIBF is not a competitor of Canon.

      11. Canon fails to state cognizable claims for relief pursuant to 15 U.S.C.

Section 1125(a)(1)(A) and (B) because Canon gave prior written approval of AIBF’s

use of Canon’s mark, pursuant to the Sponsorship Agreement. See Doc. 1, Ex.

A, paragraph 3.5. While Canon unlawfully purported to terminate the

Sponsorship Agreement on September 24, 2020, Canon did not withdraw its

prior written approval of the use of its mark. Upon Canon’s filing of this action,



                                       18
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 19 of 28




AIBF discontinued the use of Canon’s mark in connection with AIBF’s promotion

of the 2021 Balloon Fiesta.

      12. Canon’s claims pursuant to 15 U.S.C. Section 1125(a)(1)(A) and (B)

are barred by the doctrines of waiver and unclean hands; Canon approved the

use of its mark after AIBF notified Canon that the Balloon Fiesta was rescheduled

to October of 2021, and Canon advertised itself as a current sponsor of the

Balloon Fiesta on Canon’s own website as of May, 2021, as set forth in

paragraphs 36(e) and 48 of AIBF’s Answer, above.

      13. Canon’s claims pursuant to 15 U.S.C. Section 1125(a)(1)(A) and (B)

and Canon’s request for damages pursuant to 15 U.S.C. Section 1117 must be

dismissed because Canon, not AIBF, has profited from the use of Canon’s mark

in connection with the Balloon Fiesta. Under the Sponsorship Agreement, the

marketing of Canon’s brand is for Canon’s benefit; funding to operate the Fiestas

is the benefit to AIBF. See Doc. 1, Ex. A (emphasis added); see ¶¶ 36(e), 48, infra.

For the same reasons, no damages have resulted from Canon’s association with

AIBF’s Balloon Fiesta.

      14. To the extent AIBF is deemed to have terminated the Sponsorship

Agreement through its rescheduling of the 2020 Balloon Fiesta, Canon’s

recovery, if any, is limited to its payment in consideration for AIBF’s promotion

of the Canon mark at the 2020 Balloon Fiesta. See Doc. 1, Ex. A ¶ 6.3.

      15. The injuries and damages asserted in the Complaint are a direct and

proximate result of Canon’s acts or failures to act, barring any recovery herein.




                                        19
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 20 of 28




                              COUNTERCLAIMS

           For its counterclaims against Counter-Defendant Canon, Counter-

Claimant AIBF states as follows:

                   ADDITIONAL FACTUAL BACKGROUND

      1.   AIBF is a non-profit, 501(c)(3) organization that depends on sponsors

such as Canon to operate the Balloon Fiestas. See Doc. 1, Ex. A ¶ 2.2.

      2.   Canon has been AIBF’s only Presenting Sponsor and Imaging

Company since 2015.

      3.   Approximately 850,000 guests attended the 2019 Balloon Fiesta, a

highly photographed event.

      4.   AIBF generally designs the Balloon Fiesta’s theme and collateral

marketing materials (e.g. Schedule of Events), which materials include any

Presenting Sponsors, approximately sixteen to eighteen months prior to the

event date. These marketing materials are printed (for pre-event distribution)

approximately thirteen to fourteen months prior to the event date.

      5.   On June 17, 2020, AIBF concluded that the serious health risks

posed by the COVID-19 pandemic and the public health emergency orders

restricting large gatherings required AIBF to delay the 2020 Balloon Fiesta. AIBF

further concluded that the earliest reasonable time the Balloon Fiesta could be

held was October of 2021, given the ongoing public health orders and the

weather-dependent nature of the Balloon Fiesta.

      6.   On June 20, 2020 and June 22, 2020, AIBF notified Brian Griggs,

Canon’s Senior Director of Business Development and Customer Support, that,



                                       20
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 21 of 28




due to the COVID-19 pandemic and associated public health orders, the 49th

Albuquerque International Balloon Fiesta would be rescheduled to October 2-10,

2021.

        7.   After June 22, 2020, Canon representatives conducted business with

AIBF in a manner implying that the rescheduled date for the Balloon Fiesta was

acceptable to Canon. For example, on June 25, 2020, Canon representatives

approved proofs of Canon’s mark for use on Balloon Fiesta 2021 promotional

materials. On August 18, 2020, Canon representatives indicated that, by mid-

September, Canon would provide AIBF with an updated 30-second advertising

video for promotion of the Balloon Fiesta.

        8.   AIBF reasonably relied on Canon’s apparent agreement to the

rescheduling of the 49th Annual Balloon Fiesta to October 2-10 of 2021. From

June 22, 2020 until September 24, 2020, AIBF continued to develop products

and marketing materials with Canon’s mark, “presented by Canon,” or other

similar promotional slogans. Moreover, it would have been impractical for AIBF

to seek to replace Canon’s sponsorship with a sponsorship from another

company.

        9.   In light of Canon’s apparent agreement, AIBF transmitted a proposed

Sponsorship Agreement Amendment to Canon on July 21, 2020 and September

3, 2020, seeking Canon’s review and input. The Amendment was intended to

assure Canon that its rights under the Sponsorship Agreement were extended

through October 10, 2021, see Doc. 1, Ex. A ¶ 1.5, and to recognize the intended

application of Canon’s payment of $250,000 to the Balloon Fiesta rescheduled



                                       21
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 22 of 28




for October 2-10, 2021. When AIBF followed up on the status of the proposed

Amendment, Canon representatives apologized for the delay, but made no

objection to the postponement of the Fiesta.

      10. On September 24, 2020, Canon’s Executive Director of Marketing,

Isao Kobayashi, purported to terminate the Sponsorship Agreement pursuant to

Article 11 of the Sponsorship Agreement.

      11. On October 2, 2020, AIBF rejected Canon’s purported termination as

contrary to the terms of the Sponsorship Agreement. AIBF noted that the

purported termination was unexpected and had resulted in AIBF expending

funds on marketing materials bearing the Canon mark for the 2021 Fiesta, given

the passage of three (3) months since AIBF’s notification to Canon of the

postponement of the Fiesta.

      12. Throughout the parties’ ensuing communications regarding the

Sponsorship Agreement, and until the filing of the within Complaint, AIBF was

prepared to continue its performance under the Sponsorship Agreement; AIBF

maintained the Canon mark on its website, and Canon likewise continued its

own digital marketing of Canon as a presenting sponsor of AIBF (see paragraphs

36(e) and 48 in AIBF’s Answer hereinabove).

      13. Upon Canon’s filing of the subject Complaint in this action, AIBF

removed the Canon mark from its website and promotional and marketing

material.




                                      22
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 23 of 28




      14. The cost of removing Canon’s marks from marketing and promotional

materials and the value of those products or materials which cannot be altered

total approximately $105,000.

        COUNT I: Declaratory Judgment (22 U.S.C. § 2201(a) (2020))

      15. AIBF repeats and realleges each allegation in its Counter-Claims,

paragraphs 1-14 hereinabove, as if fully set forth herein.

      16. The Sponsorship Agreement permits termination by either AIBF or

Canon where 1) the terminating party is unable to perform its obligations due to

a force majeure event, for a period of 45 days or longer, or 2) where the

terminating party has notified the other party of a material breach of the

agreement, and the other party has failed to remedy the breach within thirty (30)

days. Doc. 1, Ex. A, ¶¶ 6.1, 11.1, 11.2.

      17. The Sponsorship Agreement further provides that, “in the event of a

force majeure event affecting AIBF, AIBF agrees to reschedule the affected Event

at a mutually agreed-upon date or refund the monies Sponsor has paid AIBF in

connection with such Event.” Id. ¶ 11.2. Alternatively, “[i]f AIBF elects to

terminate [the Sponsorship] Agreement,” for instance, due to a force majeure

event extending for more than 45 days, “prior to the start of a BALLOON FIESTA

during the term hereof, AIBF shall return to the Sponsor any amount paid . . .

applicable to that Balloon Fiesta or apply such payment to the next BALLOON

FIESTA. Sponsor shall receive no other amount as consideration or

damages. See Doc. 1, Ex. A (emphasis added).




                                       23
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 24 of 28




      18. As set forth hereinabove, when the COVID-19 pandemic required

AIBF to reschedule the 2020 Balloon Fiesta to October 2-10 of 2021, AIBF

notified Canon of the same. Canon indicated no disagreement with the new

dates; to the contrary, Canon subsequently approved the use of its mark and

otherwise communicated with AIBF in a manner indicating its agreement.

      19. Nevertheless, on September 24, 2020, three months after AIBF’s

rescheduling of the Balloon Fiesta, and seven months after Canon’s final

$250,000 payment to AIBF under the Sponsorship Agreement, Canon purported

to terminate the Agreement pursuant to Article 11 therein, citing the impact of

the COVID-10 pandemic—a force majeure event—on AIBF’s ability to hold the

Balloon Fiesta in October of 2020.

      20. Article 11 of the Sponsorship Agreement does not permit Canon,

whose performance was unaffected by any force majeure event, to terminate the

Sponsorship Agreement.

      21. Canon’s purported termination of the Sponsorship Agreement neither

invoked nor complied with the termination requirements of paragraph 6.1 of the

Sponsorship Agreement.

      22. Accordingly, Canon’s September 24, 2020 communication to AIBF

was ineffective to terminate the Sponsorship Agreement, and Canon’s demand

that AIBF refund Canon $250,000 on the basis of Canon’s purported termination

is contrary to the Sponsorship Agreement and applicable law.

      23. Alternatively, if AIBF’s rescheduling of the Balloon Fiesta were

considered a cancellation and a constructive termination of the Sponsorship



                                      24
       Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 25 of 28




Agreement, paragraph 6.3 permits AIBF to apply Canon’s payment to the

following year’s Balloon Fiesta.

        24. Thus, pursuant to 22 U.S. § 2201(a), AIBF requests that the Court

enter a declaratory judgment that (a) AIBF did not breach the Sponsorship

Agreement; (b) the Sponsorship Agreement was not lawfully terminated by

Canon; and (c) Canon is not entitled to a refund of its $250,000 payment under

the Sponsorship Agreement.

                          COUNT II: Breach of Contract

        25. AIBF repeats and realleges each allegation in its Counter-Claims,

paragraphs 1-24 hereinabove, as if fully set forth herein.

        26. The Sponsorship Agreement provides that each party grants the other

a limited, non-transferable right to the use of the other party’s marks or logos in

connection with the Balloon Fiestas, “subject to the prior written approval of the

other party; such approval not to be unreasonably withheld.” Doc. 1, Ex. A, ¶

3.5.

        27. Canon has withdrawn its prior written approval of the use of its marks

in connection with the Balloon Fiestas through its Complaint in this action,

demanding that AIBF remove Canon’s marks from the AIBF website and from

various merchandise produced or purchased by AIBF to promote Canon’s brand.

        28. Although the promotion of Canon’s brand is a bargained-for benefit to

Canon under the Sponsorship Agreement, see Doc. 1, Ex. A, ¶¶ 2.2, 2.3, AIBF

also relies on Canon’s reasonable consent to the use of the Canon mark, in that

AIBF produces and purchases various merchandise (e.g., calendars, tote bags,



                                        25
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 26 of 28




and pins) for sale in preparation for the Fiestas—merchandise that can no longer

be sold if Canon withholds or withdraws its consent to the use of its mark.

      29. For the reasons already alleged hereinabove, Canon’s purported

termination of the Sponsorship Agreement was unlawful and ineffective, and

therefore the parties’ respective obligations under the terms of the Sponsorship

Agreement continue.

      30. Canon has breached its obligation to not “unreasonably” withhold its

consent to the use of its mark, as required by paragraph 3.5 of the Sponsorship

Agreement, in that Canon has offered no reason that its mark should not be used

by AIBF—other than by reason of Canon’s ineffective termination of the

Agreement.

      31. AIBF has suffered damages as a result of Canon’s breach of paragraph

3.5 of the Sponsorship Agreement, in that AIBF is unable to sell or distribute

existing merchandise bearing the Canon mark.

      32. Pursuant to paragraph 13.6 of the Sponsorship Agreement, Canon

must pay AIBF’s attorney fees in this matter, as AIBF has incurred such fees to

enforce its rights under the Agreement.

      WHEREFORE, AIBF prays for judgment in its favor against Canon:

      1.     Declaring that:

             (a) AIBF did not breach the Sponsorship Agreement;

             (b) the Sponsorship Agreement was not lawfully terminated by

Canon; and




                                      26
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 27 of 28




              (c) Canon is not entitled to a refund of its $250,000 payment under

              the Sponsorship Agreement.

      2.      Awarding consequential damages for Canon’s breach of the

Sponsorship Agreement, including the cost of altering products and materials,

and the cost of products that bear the Canon mark and can no longer be sold or

distributed; and

      3.      Awarding AIBF its attorney fees and costs; and

      4.      Awarding any further relief and damages as the Court deems just

and proper.

                           DEMAND FOR JURY TRIAL

      Albuquerque International Balloon Fiesta, Inc. hereby demands a trial by

jury in this action.



                                      Respectfully submitted,

                                      BUTT THORNTON & BAEHR, P.C.

                                      /s/Rodney L. Schlagel
                                      Rodney L. Schlagel
                                      Sarah L. Shore
                                      P. O. Box 3170
                                      Albuquerque, NM 87190
                                      (505) 884-0777
                                      (505) 889-8870 Fax
                                      rlschlagel@btblaw.com
                                      sshore@btblaw.com
                                      Counsel for Defendant Albuquerque
                                      International Balloon Fiesta, Inc.




                                        27
     Case 1:21-cv-00410-KK-SCY Document 12 Filed 07/06/21 Page 28 of 28




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 6th day of July, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties
or counsel to be served by electronic means, as more fully reflected on the Notice
of Electronic Filing:

Jennifer G. Anderson                 Richard H. Silberberg (pro hac)
J. Adam Wright                       Anthony P. Badaracco (pro hac)
Modrall, Sperling, Roehl,            Dorsey & Whitney LLP
Harris & Sisk, P.A.                  51 West 52nd Street
500 Fourth Street NW, Suite 1000     New York, New York 10019
Albuquerque, NM 87102                (212) 415-9200
(505) 848-1800                       silberberg.richard@dorsey.com
jga@modrall.com                      badaracco.anthony@dorsey.com
awright@modrall.com                  Counsel for Plaintiff Canon
Counsel for Plaintiff Canon          U.S.A., Inc.
U.S.A., Inc.

                                         /s/Rodney L. Schlagel
                                         Rodney L. Schlagel




                                       28
